IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                              :      NO. 157
                                                    :
         AMENDMENT OF RULES 1.1                     :      DISCIPLINARY RULES
         AND 1.6 OF THE                             :
         PENNSYLVANIA                               :      DOCKET
         RULES OF PROFESSIONAL                      :
         CONDUCT                                    :




                                                   ORDER


PER CURIAM

       AND NOW, this 23rd day of April, 2018, upon the recommendation of the
Disciplinary Board of the Supreme Court of Pennsylvania; the proposal having been
published for public comment in the Pennsylvania Bulletin, 47 Pa.B. 5926 (September 23,
2017):

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rules 1.1 and 1.6 of the Pennsylvania Rules of Professional Conduct
are amended as set forth in the attached Annex A.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective July 1, 2018.

Material to be added is bolded and underlined.
Material to be deleted is bolded and in brackets